MEMORANDUM**
Michael D. Bailey, a California state prisoner, appeals pro se the district court’s summary judgment dismissing his action under 42 U.S.C. § 1983, alleging that Hernandez, a state correctional officer, used excessive force in violation of the Eighth *147Amendment. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s order granting summary-judgment. San Pedro Hotel Co. v. City of Los Angeles, 159 F.3d 470, 477 (9th Cir.1998). We review for abuse of discretion evidentiary decisions made in the context of a summary judgment motion. Orr v. Bank of America, NT & SA, 285 F.3d 764, 773 (9th Cir.2002). We affirm.
Because a reasonable juror considering the evidence Bailey offered could not conclude that Hernandez maliciously and sadistically applied force with intent to cause harm to Bailey, Bailey failed to demonstrate any Eighth Amendment violation, and the district court properly granted summary judgment. See Hudson v. McMillian, 503 U.S. 1, 8-10, 112 S.Ct. 995, 117 L.Ed.2d 156 (1992).
The district court did not abuse its discretion when it refused to admit unauthenticated documents attached to Bailey’s opposition to summary judgment. See Orr, 285 F.3d at 773. Further, exclusion was harmless because even if the excluded documents are considered, they do not provide “affirmative evidence from which a jury could find” that Hernandez had “the pertinent motive.” Crawford-El v. Britton, 523 U.S. 574, 600, 118 S.Ct. 1584, 140 L.Ed.2d 759 (1998) (general attack on credibility is insufficient); see also Orr, 285 F.3d at 773.
Bailey’s remaining contentions are also without merit.
We grant Bailey’s motion to file a late reply brief. The clerk shall file the reply brief received on October 9, 2003.
We deny Bailey’s request for sanctions.
AFFIRMED.

 This disposition is not appropriate for publi-. cation and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.